Citation Nr: 1001707	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-28 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an abdominal aortic 
aneurysm, to include as secondary to service-connected 
fibrous dysplasia of the right hip and hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim.  In July 2008, the Board remanded the claim 
for additional development.

In December 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's abdominal aortic aneurysm first manifested many 
years after his separation from service and is not related to 
his service or to any aspect thereof, including to his 
service-connected fibrous dysplasia of the right hip or 
hemorrhoids.


CONCLUSION OF LAW

An abdominal aortic aneurysm was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or the result of, or aggravated by, his 
service-connected fibrous dysplasia of the right hip or 
hemorrhoids.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
December 2008.  The timing deficiency with regard to this 
notice was cured by readjudication of the claim in a July 
2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Dingess 
elements of VCAA notice were provided to the Veteran in that 
same letter, and earlier, in March 2006.  The content of the 
notice letter fully complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO or AMC attempted 
to obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  

VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was afforded a VA examination with respect to 
this claim in February 2009.  An addendum to the examination, 
consisting of an etiological opinion, was provided in May 
2009.  The examination was thorough and consistent with the 
Veteran's treatment records.  Accordingly, the examination 
was adequate and may be considered in deciding the claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including an aortic aneurysm, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that he developed an abdominal aortic 
aneurysm as a result of his active service.  Specifically, he 
asserts that the aneurysm developed as a result of his 
service-connected fibrous dysplasia of the right hip or 
hemorrhoids, or, in the alternative, that his service-
connected disabilities aggravated the abdominal aortic 
aneurysm.

The Veteran's service treatment records demonstrate various 
stomach complaints without specific diagnoses.  Upper 
gastrointestinal examination in June 1951 revealed no 
abnormalities of the esophagus, stomach or duodenum.  X-ray 
examination of the abdomen in July 1951 revealed some 
calcific densities in the region of the cecum, which were 
felt to likely represent residual barium.  His service 
treatment records are negative for any complaints or findings 
consistent with an abdominal aortic aneurysm.  On examination 
in June 1953, prior to his release from active duty, no 
abnormalities of the abdomen and viscera were found.  As the 
Veteran's service treatment records do not demonstrate 
complaints or diagnoses consistent with an abdominal aortic 
aneurysm, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection on a 
direct basis.  38 C.F.R. § 3.303(b).  Post-service clinical 
records demonstrate a lengthy history of gastrointestinal 
complaints consistent with diagnoses of gastroesophageal 
reflux disease and a hiatal hernia, and a history of a left 
inguinal hernia.  Significantly, the Veteran's current claim 
for service connection does not encompass a claim for service 
connection for any abdominal or gastrointestinal disorder 
other than the abdominal aortic aneurysm.  The Veteran's 
claim for service connection for a gastrointestinal disorder 
was initially denied by the Board in February 1988.  Since 
then, the Board has declined to reopen the claim on numerous 
occasions, most recently in July 2005.  Because the current 
issue on appeal is limited to the abdominal aortic aneurysm, 
the Board will not further address any abdominal or 
gastrointestinal disorder apart from the abdominal aortic 
aneurysm.

The first clinical evidence demonstrating a diagnosis of an 
abdominal aortic aneurysm is dated in July 2005.  Records 
dated in July 2005 show that the Veteran underwent open 
abdominal aortic aneurysm repair on June 30, 2005.  These 
records do not indicate for how long the abdominal aortic 
aneurysm had likely been present.  Clinical records dated in 
April 2003, however, are negative for any complaints or 
findings consistent with a diagnosis of an abdominal aortic 
aneurysm.

A July 7, 2005, record shows that the Veteran indicated to 
his treating physicians that he felt he should be service-
connected for his abdominal problems because his "rating 
sheet show[ed] a pre-occurring ileum when discharging from 
service."  The social worker with whom the Veteran was 
speaking informed him that he was service-connected for 
osteomalacia (bone disease) and hemorrhoids, and that his 
open abdominal aortic aneurysm repair more than likely was 
not related to his currently service-connected disabilities. 

The Veteran was discharged from the hospital on July 11, 
2005.  Post-surgical records demonstrate that he was healing 
well and that there were no complications.

In effort to ascertain whether the Veteran's abdominal aortic 
aneurysm was in any way related to his active service, he was 
scheduled for a VA examination in February 2009.  In the 
report of examination, the examiner noted that he had 
reviewed the Veteran's claims file and his electronic 
records, which demonstrated that the Veteran had been 
diagnosed with an abdominal aortic aneurysm in January 2005.  
In March 2005, the Veteran was involved in a motor vehicle 
accident.  Following the accident, he was seen at the Bayview 
Medical Center, and a CT scan of his abdomen revealed an 
abdominal aortic aneurysm which was about 5.5 cm at greatest 
diameter.  He was currently receiving no treatment related to 
the aneurysm, as it had been surgically repaired.

In a May 2009 addendum to the report of examination, the 
examiner determined that due to the lengthy span of time 
between the Veteran's discharge from service in 1953 and his 
initial diagnosis of an abdominal aortic aneurysm in 2005, it 
was not likely that any event in service caused his abdominal 
aortic aneurysm.  Similarly, given the length of time between 
his separation from service and his initial diagnosis, it was 
not likely that either the service-connected fibrous 
dysplasia of the right hip or hemorrhoids caused or 
aggravated the abdominal aortic aneurysm.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding establishing a medical nexus between military service 
and the Veteran's abdominal aortic aneurysm.  Thus, service 
connection on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service 
connection on a secondary basis warranted, as the February 
2009 VA examiner specifically determined that there was no 
relationship between the Veteran's abdominal aortic aneurysm 
and his service-connected left knee disability.  There is no 
probative competent contrary opinion of record.  Accordingly, 
the Board finds that service connection for an abdominal 
aortic aneurysm is not warranted.

The Board has considered the Veteran's assertions that his 
abdominal aortic aneurysm is related to his period of active 
service, including to his service-connected fibrous dysplasia 
of the right hip or hemorrhoids.  To the extent that the 
Veteran ascribes his abdominal aortic aneurysm to a 
service-connected disability, however, his opinion is not 
probative.  The Veteran is also not competent to ascertain a 
current diagnosis, as this is not one of the disabilities, 
such as tinnitus or varicose veins, that is readily subject 
to lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 
Vet. App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's abdominal aortic aneurysm first manifested many 
years after service and is not related to his active service, 
to any incident therein, or to any service-connected 
disability.  As the preponderance of the evidence is against 
the Veteran's claim for service connection for an abdominal 
aortic aneurysm, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an abdominal aortic aneurysm, to 
include as secondary to service-connected fibrous dysplasia 
of the right hip and hemorrhoids, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


